Citation Nr: 0423522	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  96-44 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD) 
and an adjustment disorder with a depressed mood, claimed as 
due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disturbance 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for left wrist pain 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and S.K.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1981 to 
March 1982, and from September 1990 to May 1991, including 
service in the Southwest Asia theater of operations from 
October 30, 1990 to April 22, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied service 
connection for a psychiatric disorder, a sleep disorder, and 
joint pain of the wrists as due to undiagnosed illnesses.  In 
May 1996, the veteran entered a notice of disagreement with 
the "denial of Persian Gulf illness" of this decision; the 
RO issued a statement of the case in July 1996 that addressed 
the denials of service connection for a psychiatric disorder, 
a sleep disorder, and joint pain of the wrists as due to 
undiagnosed illnesses; and on a VA Form 9, which was received 
in August 1996, the veteran entered a substantive appeal 
(expressing the desire to appeal "all issues related to the 
undiagnosed illness I have claimed").   The veteran, his 
spouse, and S.K. appeared and testified at a personal hearing 
at the RO in February 1997. 

The Board acknowledges that it remanded these issues to the 
RO in October 2003, but the Board failed at that time to 
request the RO to provide the veteran additional notice to 
comply with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
the veteran's part.


REMAND

The May 2001 letter from the RO to the veteran did not 
provide the veteran with the specific notice required 
regarding what evidence is required to substantiate the 
claims for service connection for a psychiatric disorder 
(including PTSD and an adjustment disorder with a depressed 
mood), a sleep disorder, and joint pain of the left wrist as 
due to undiagnosed illness, what evidence, if any, the 
veteran is to submit, and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, the May 2001 letter erroneously advised the veteran 
that the issues were whether "new and material" evidence 
had been received to reopen the claims for service 
connection; in fact, the issues were entitlement to service 
connection for the claimed disorders as due to undiagnosed 
illness.  In order to provide additional VCAA notice, and as 
neither the veteran nor his representative has waived the 
right to notice under the provisions of the VCAA, the Board 
is constrained to remand this case to the RO for review and 
compliance with additional VCAA notice that may be required.  

To further assist the veteran, and to ensure compliance with 
the notice provisions of the VCAA, this case is REMANDED to 
the RO for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran and his representative of 
what evidence is required to substantiate the 
claims for service connection for a psychiatric 
disorder (including PTSD and an adjustment disorder 
with a depressed mood), a sleep disorder, and joint 
pain of the left wrist as due to undiagnosed 
illness, what evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  See 
Quartuccio, 16 Vet. App. at 187.  The RO should 
provide the veteran written notification specific 
to his claims of the impact of the notification 
requirements on his service connection claims.  

2.  Thereafter, the RO should review the veteran's 
claims for service connection for a psychiatric 
disorder (including PTSD and an adjustment disorder 
with a depressed mood), a sleep disorder, and joint 
pain of the left wrist as due to undiagnosed 
illness.  If any benefit sought on appeal remains 
denied, the appellant and his representative should 
be furnished a supplemental statement of the case 
and should be given the opportunity to respond 
thereto.  Thereafter, the case should be returned 
to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


